IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-11386
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JULIAN JERMAINE LEWIS,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:00-CR-161-1-H
                      --------------------
                        September 5, 2001

Before JOLLY, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Julian Lewis appeals his conviction, based on a conditional

guilty plea, for possession of a firearm by a convicted felon.

While conceding that the investigatory stop was legal, Lewis

argues that the search of his person and vehicle was unreasonable

under Terry v. Ohio, 392 U.S. 1 (1968).

     Without a possessory interest in the vehicle, Lewis lacked

standing to complain of its search.    See United States v. Elwood,

993 F.2d 1146, 1151 (5th Cir. 1993).   Thus, the district court

correctly refused to suppress the pistol found in the car.      Lewis

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-11386
                                  -2-

also provides no persuasive argument that district court should

have suppressed his pre-arrest statement acknowledging ownership

of the pistol.     See United States v. Landry, 903 F.2d 334, 337

(5th Cir. 1990).    Finally, while Lewis complains of the search of

his person, that search did not uncover any evidence.

     AFFIRMED.